     Case 1:19-cv-02448 Document 1 Filed 08/28/19 USDC Colorado Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO


Civil Action No. 2019CV31186

JOE P. BACA, an individual,

              Plaintiff,

v.

AMERICAN FAMILY MUTUAL INSURANCE COMPANY, S.I., a Wisconsin
corporation,

              Defendant.


 DEFENDANT AMERICAN FAMILY MUTUAL INSURANCE COMPANY, S.I.’S
     NOTICE OF REMOVAL PURSUANT TO 28 U.S.C. § 1446 et seq.


TO:     Plaintiff and His Attorney of Record:

        Defendant, American Family Mutual Insurance Company, S.I. (“American

Family”), by and through its counsel, Valerie Garcia and Jason D. Krueger of

Hall & Evans, LLC, and pursuant to 28 U.S.C. §§ 1332, 1441, 1446, Fed. R. Civ.

P. 81(c), and D.C.Colo.LCivR 81.1, hereby submits this Notice of Removal as

follows:

                           Introduction and Basis for Removal

        1.    American Family Mutual Insurance Company, S.I. (“American

Family”) is the Defendant in the above titled action, originally filed in the District

Court, Adams County, Colorado, Case No. 2019CV31186. On or about July 26,

2019, Plaintiff, Joe P. Baca filed his Complaint and Jury Demand in Adams
  Case 1:19-cv-02448 Document 1 Filed 08/28/19 USDC Colorado Page 2 of 6




County District Court, Colorado. The Complaint seeks recovery of damages for

alleged breach of insurance contract, and statutory unreasonable delay and

denial of insurance benefits. See generally Plaintiff’s Complaint and Jury

Demand, Exhibit A.

      2.    Any civil action brought in a state court of which the district courts

of the United States have original jurisdiction may be removed by the defendant

to the district court of the United States for the district and division embracing

the place where such action is pending. 28 U.S.C. § 1441(a). The district courts

of the United States have original jurisdiction of all actions between the citizens

of different states when the amount in controversy exceeds $75,000. 28 U.S.C.

§ 1332(a)(1).

      3.    The present action is between citizens of different states. Plaintiff

Joe P. Baca is domiciled at 11245 Downing Drive, Northglenn, Colorado 80233,

and is a citizen of the State of Colorado. See Exhibit A, at ¶ 2. Defendant

American Family is a citizen of the state of Wisconsin. See Company Information

– American Family, Exhibit B.

      4.    The amount in controversy exceeds $75,000. Plaintiff’s Complaint

alleges entitlement to breach of contract damages and bad faith damages

concerning alleged property damage payments owed by American Family to

Plaintiff related to hail damage to a residential roof. See, Exhibit A ¶ 2, 14.

Plaintiff also alleges an entitlement to two times any benefits unreasonably

delayed or denied pursuant to C.R.S. §§ 10-3-1115/1116. Id. at ¶¶ 20, Prayer


                                        2
  Case 1:19-cv-02448 Document 1 Filed 08/28/19 USDC Colorado Page 3 of 6




for Relief at “c.”. Additionally, Plaintiff states he is seeking a monetary judgment

in excess of $100,000 in his District Court Civil (CV) Case Cover Sheet. See

Exhibit C, at ¶ 2.

      5.     Therefore, as the diversity of citizenship and amount in controversy

requirements have been met, this Court has original jurisdiction of this matter.

Accordingly, Plaintiff’s action is properly removable to this Court pursuant to 28

U.S.C. § 1441(a).

      6.     This Notice of Removal is timely under 28 U.S.C. §1446(b). American

Family has thirty (30) days from the date it was served with Plaintiff’s Complaint

to file its Notice of Removal. Plaintiff served American Family August 7, 2019.

See Exhibit D. Thus, American Family’s Notice of Removal is due no later than

September 6, 2019.

                    Compliance with Procedural Requirements

      7.     Pursuant to 28 U.S.C. § 1446(a), Fed. R. Civ. P. 81(c), and

D.C.Colo.LCivR 81.1, a copy of all process, pleadings, and orders that were

served by the parties are attached. Undersigned counsel will promptly file a

Notice of Intent to Remove with the District Court for the County of Adams. See

Exhibit E. The process, pleadings, and orders are captioned as follows:

          Exhibit A      Complaint and Jury Demand;

          Exhibit C      District Court Civil (CV) Case Cover Sheet for Initial

           Pleading of Complaint, Counterclaim, Cross-Claim, or Third-Party

           Complaint;


                                         3
  Case 1:19-cv-02448 Document 1 Filed 08/28/19 USDC Colorado Page 4 of 6




          Exhibit D     Notice of Service of Process

      No trial, hearings, or other proceedings are currently scheduled in the

District Court for the County of Adams. American Family has complied with the

requirements of 28 U.S.C. § 1446, Fed. R. Civ. P. 81(c), and D.C.Colo.LCivR 81.1.

      9.     Pursuant to 28 U.S.C. § 1446(b), a copy of this Notice of Removal

will be promptly filed with the Clerk of Court for the County of Adams in Civil

Action No. 2019CV31186. Also, pursuant to U.S.C. § 1446(d), undersigned

counsel will promptly provide this Notice of Removal to Plaintiffs’ counsel. The

register of actions is attached as Exhibit F.

      Pursuant to this Notice of Removal and 28 U.S.C. § 1441, American Family

Mutual Insurance Company, S.I. respectfully requests that this case be removed

from the District Court for the County of Adams, that this Court take jurisdiction

of and enter such further orders as may be necessary and proper for the

continuation of this action, and that the Defendant be afforded such further relief

as this Court deems just and appropriate




                                        4
Case 1:19-cv-02448 Document 1 Filed 08/28/19 USDC Colorado Page 5 of 6




   Respectfully submitted this 28th day of August, 2019.


                                  HALL & EVANS, L.L.C.

                                 Original Duly Signed and on file
                                 at the offices of Hall & Evans, L.L.C.

                                 /s/ Jason D. Krueger
                                 Valerie Garcia
                                 Jason D. Krueger
                                 Hall & Evans, LLC
                                 1001 Seventeenth Street, Suite 300
                                 Denver, Colorado 80202
                                 (303)628-3300
                                 garciav@hallevans.com
                                 kruegerj@hallevans.com
                                 Attorneys for Defendant
                                 American Family Mutual
                                 Insurance Company, S.I.




                                   5
  Case 1:19-cv-02448 Document 1 Filed 08/28/19 USDC Colorado Page 6 of 6




                           CERTIFICATE OF SERVICE

       I hereby certify that on this 28th day of August, 2019, I electronically filed
the foregoing DEFENDANT AMERICAN FAMILY MUTUAL INSURANCE
COMPANY, S.I.’S NOTICE OF REMOVAL PURSUANT TO 28 U.S.C. § 1446 et
seq. with the Clerk of the Court using the CM/ECF system, which will send
notification of such filing to parties or counsel registered through ECF. In
addition, I hereby certify that I have served via electronic mail the forgoing
document and exhibits to the noted non-CM/ECF participant.

 ATTORNEY FOR PLAINTIFF:                     ( ) First Class Mail
                                             ( ) Hand Delivery
Sean B. Leventhal                            ( ) Facsimile
Jonathan S. Sar                              ( ) Overnight Delivery
Richard Daly                                 ( ) Colorado E-Filing
John Scott Black                             ( ) CM/ECF
Daly & Black, P.C.                           (X) E-Mail
2211 Norfolk Street, Suite 800
Houston, Texas 77098
sleventhal@dalyblack.com
jsar@dalyblack.com
rdaly@dalyblack.com
jblack@dalyblack.com
ecfs@dalyblack.com


                                       /s/ Christie Marsh
                                       Christie Marsh, Legal Assistant




                                         6
